Case 4:20-cv-00053-CVE-FHM Document 32 Filed in USDC ND/OK on 10/06/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

    KLEDAN INVESTMENTS, LLC.,
                                Plaintiff,
    vs.                                            Case No. 20-CV-53-CVE-FHM
    BERKSHIRE HATHAWAY
    HOMESTATE INSURANCE COMPANY,
                                Defendant.

                                     OPINION AND ORDER

          Defendant’s Motion for Extension of Time, [Dkt. 28], and Plaintiff’s response, [Dkt.

   30] are before the undersigned United States Magistrate Judge. for decision.

          Defendant requests an extension of time to November 1, 2020 in which to exchange

   its expert identification and reports for retained experts. The court finds that the extension

   should be and is hereby granted. In addition, Plaintiff is granted until November 13, 2020

   to take the depositions of any retained experts identified by Defendant.

          SO ORDERED this 6th day of October, 2020.
